                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO


KEVIN MOHEIT,

              Plaintiff,


v.                                                                 No.2:20-CV-01358 CG-GJF


VILLAGE OF TULAROSA,


              Defendant.

                             NOTICE OF WITHDRAW OF COUNSEL

       Defendant Village of Tularosa hereby notifies the Court and all parties of record that Renni

Zifferblatt is no longer a member of New Mexico Self Insurers Fund and is withdrawing from representation

of Defendants in this matter. Laura K. Vega whose entry of appearance is filed concurrently herewith will

proceed as counsel of record for represent Defendant Village of Tularosa.

                                     Respectfully Submitted,

                                     NEW MEXICO SELF INSURERS FUND

                                     By: /s/ Laura K. Vega
                                             Laura K. Vega
                                             P.O. Box 846
                                             Santa Fe, NM 87504
                                             Telephone: (505) 992-3528
                                             Facsimile: (505) 820-0670
                                             lvega@nmml.org
                                             Attorney for Village of Tularosa

                                    CERTIFICATE OF SERVICE

I hereby certify that on February 17, 2021, the foregoing was submitted through the CM/ECF electronic
filing system which caused counsel of record to be served by electronic means.

/s/Laura K. Vega
Laura K. Vega
